DOWDELL, J.
What purports to he a bill of exceptions in the transcript was signed by the judge in vacation and after the expiration of the time fixed by the court in term time. The order of the court fixed sixty days from the adjournment of the court, within which to sign the bill. The court adjourned on September 21st, and the bill was signed on November 29th following, which was inore than sixty days. Therefore, that which purports to be a bill of exceptions in the transcript cannot be looked to or considered for any purpose. See Ala. Mineral R. Co. v. Marcus, 128 Ala. 355; Dantzler v. Swift Creek Mill Co., 128 Ala. 410, and cases there cited. The assignments of error based on rulings required to he presented by proper bill of exceptions, in the absence of such bill of exceptions, are without foundation and will not be considered. The errors assigned on the record proper in this case, are not insisted on in argument.
Let the judgment of the court be affirmed.